Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are pending in this application.
Specification
The specification is objected to as it’s providing incorrect/impossible information: 
At page 4 of the specification this application recites the following: 
    PNG
    media_image1.png
    35
    393
    media_image1.png
    Greyscale

It is impossible that such hydrogen atoms are negatively (anionic) charged.

At page 5 of the specification this application recites that “in a flavonoid structure of the anthocyanidin molecular structure, the chlorine cl atom on the oxygen O atom on the middle C3 ring can only dissociate chlorine cl- ions…”. However, the anthocyanidin molecular structure does not have a chlorine atom on the oxygen atom, or a chlorine atom at all. It’s unclear what the specification means by the full paragraph at page 5.

Appropriate correction is required. Please, revise the full specification for errors.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, at the beginning of claim 1 the following recitation is ambiguous: 
    PNG
    media_image2.png
    102
    482
    media_image2.png
    Greyscale
. It is unclear what the underlined part requires.
At the beginning of claim 1 the following recitation is ambiguous:

    PNG
    media_image3.png
    102
    486
    media_image3.png
    Greyscale
. Does this require the step of dispersing the fatty acid impurities in an acidic solution or is it counting on that the pH of the hydrolysis aqueous solution in which the impurities are is 4.5-5? What is considered a “large total surface area”? Oils have an absorption surface area. What amount of absorption surface are is meant? The relative density is relative to what, what’s the reference?
	At the beginning of claim 1 the following recitation is ambiguous:

    PNG
    media_image4.png
    88
    492
    media_image4.png
    Greyscale
. It’s unclear to what solution are oleic acid or/and palmitic acid esters added to. Which is “an anthocyanin aqueous solution with low oleic acid or/and palmitic acid content”? This seems to be a new solution.  What happened to the an aqueous solution containing anthocyanidins, anthocyanins and glucose which contains oil-soluble fatty acid or fatty acid impurities?
 
    PNG
    media_image5.png
    112
    478
    media_image5.png
    Greyscale
Note that the claim now refers to “an anthocyanin/glucose aqueous solution”. This is different from an anthocyanin aqueous solution with low oleic acid or/and palmitic acid content, and from an aqueous solution containing anthocyanidins, anthocyanins and glucose which contains oil-soluble fatty acid or fatty acid impurities. One of ordinary skill in the art would not be able to identify the solutions that are being used and treated and their components.
At part 2) of claim 1 it is recited 
    PNG
    media_image6.png
    95
    485
    media_image6.png
    Greyscale
 . It is unclear how the bicarbonate is used. In addition, the last step before part 2) mentions two different solutions that are not “an aqueous anthocyanin solution”. What solution is “an aqueous anthocyanin solution obtained in step 1”? 
Applicant is requested to be consistent in the use of terms and naming of solutions and ingredients.
Part 3) states “adding the above 2) to sodium chloride…” However, “the above 2)” contains a process. What solution is added to sodium chloride or potassium chloride?
In part 3) what is meant by “to formulate saline saturated solution”? It is also unclear what is meant by “saline saturated aqueous solution of an aqueous solution containing anthocyanidin sodium salts or potassium salts/anthocyanins/glucose in 2)”.
It’s unclear what to do in the following part:

    PNG
    media_image7.png
    239
    489
    media_image7.png
    Greyscale
 . 

It is unclear if what’s underlined are new solutions or previously mentioned solutions: 
    PNG
    media_image8.png
    102
    495
    media_image8.png
    Greyscale
 Also, it’s unclear how now there are formed two different solutions. Also, the solution is taken out of where?
	It is unclear what is required in the following part:

    PNG
    media_image9.png
    172
    487
    media_image9.png
    Greyscale
.
In claim 1, what does it mean “the moisture in the conjugate is filtered”?
The following phrase appears to be incomplete:

    PNG
    media_image10.png
    56
    480
    media_image10.png
    Greyscale
. 
The following phrase makes the claims ambiguous because of the limitation of palmitic acid ester. 
    PNG
    media_image11.png
    64
    481
    media_image11.png
    Greyscale
 There is lack of antecedent basis for the phrase “anthocyanidin sodium salt or potassium salt in palmitic acid ester”. Througout the claims it’s unclear what solutions have the fatty acid esters and what solutions don’t. Until now the claims have recited “fatty acid or fatty acid impurities” which are oleic acid or/and palmitic acid esters.
It’s unclear what the following phrase means:

    PNG
    media_image12.png
    97
    481
    media_image12.png
    Greyscale
.
	In regards to the following phrase: 
    PNG
    media_image13.png
    232
    483
    media_image13.png
    Greyscale
, there is lack of antecedent basis for “the palmitic acid ester” and “the anthocyanidin-containing aqueous hydrochloric acid Hcl solution”. It is also unclear what steps are required to be performed by the above phrase.
	It is unclear what steps are required by the following phrases:

    PNG
    media_image14.png
    105
    483
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    96
    483
    media_image15.png
    Greyscale
.
It is unclear what steps are required by the following phrases:

    PNG
    media_image16.png
    99
    482
    media_image16.png
    Greyscale
.
It is unclear what steps are required by the following phrases and what should be obtained:

    PNG
    media_image17.png
    342
    487
    media_image17.png
    Greyscale
.
	At part 6) of claim 1 it is unclear what is happening here:

    PNG
    media_image18.png
    30
    481
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    62
    479
    media_image19.png
    Greyscale
.
	The end of claim 1 recites: 
    PNG
    media_image20.png
    103
    483
    media_image20.png
    Greyscale
 This is ambiguos because first, vitamin C aqueous solution cannot be what is obtained since there are anthocyanins and other ingredients in the solution.  Second, what is “the present invention” referring to? This phrase is in the claim, which must particularly point out and distinclty claim the invention.
	Claim 2 is ambiguous for various reasons. For example, the preamble seems to recite that the claim is two different methods at the same time:

    PNG
    media_image21.png
    126
    478
    media_image21.png
    Greyscale
. Second, while depending of claim 1, which requires parts 1 through 6, claim 2 appears to ignore parts 4, 5 and 6 of claim 1. Third, there is lack of antecedent basis for “above-mention technical solution 1”. Fourth, what is “the conjugate”, “edible soft water”? 
What is meant by “water consumption is greatly reduced when compared with the aqueous solution obtained after the anthocyanin hydrolysis”? The relative density is relative to what, what’s the reference?  
Are the “fatty acid or fatty acid ester”, and “the anthocyanidin sodium salt or potassium salt” the same as the “conjugate of an anthocyanidin sodium salt or potassium salt and a fatty acid or fatty acid ester”? It is unclear to what compositions these phrases refer to:
    PNG
    media_image22.png
    247
    492
    media_image22.png
    Greyscale
.
It’s unclear what is required by the following recitation:

    PNG
    media_image23.png
    135
    480
    media_image23.png
    Greyscale
.
It’s unclear what is meant by “an aqueous solution of hydrogen-reduced anthocyanidin”.
At the end of claim 2 it is said that “the anthocyanidin precipitate is removed by filtering or chromatography technique”, then its followed by “hydrochloric acid in the anthocyanidin precipitate is washed with …”. The order of steps here seems incongruent since the anthocyanidin precipitate was already filtered or chromatographed. Edible water is unclear. What is “ad separate”? There is lack of antecedent basis for “the aqueous hydrochloric acid Hcl solution containing a small amount of anthocyanidins”. The relative density is relative to what, what’s the reference?  

The claim(s) are narrative in form and replete with indefinite language. The examiner could not make a reasonable interpretation of the claims in view of the specification. Thus, the claims could not be examined for prior art.

Conclusion
Claims 1 and 2 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626